                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

BRANDON KEITH FEE,                              )
                                                )
                  Plaintiff,                    )   Case No. 7:19CV00154
                                                )
v.                                              )          OPINION
                                                )
DR. KOSCINSKI, ET AL.,                          )   By: James P. Jones
                                                )   United States District Judge
                                                )
                 Defendants.                    )

      Brandon Keith Fee, Pro Se Plaintiff.

      The plaintiff, Brandon Keith Fee, a Virginia jail inmate proceeding pro se,

filed this action under 42 U.S.C. § 1983. In his Complaint, he alleges that while

confined at the Southwestern Virginia Regional Jail (“SWVRJ”), he has not

received treatment for his Hepatitis C.      I conclude that the action must be

summarily dismissed for failure to state a claim.

      Fee’s allegations are brief: “I have been denied treatment for my HepC here

at the SWVRJ and I am suffering from pain and fatigueness. Dr. Koscinski, Dr.

Large, and Capt. Josh Hayes together are responsible for denying me medical

attn.” Compl. 2, ECF No. 1. Fee claims that he “suffer[s] from pain due to the

side effects from HepC.” Id. Fee attaches some medical request forms he has filed

at SWVRJ. In response to one of these forms, a nurse responded, “We currently
do not treat Hep C here at this facility. When you go to prison you may have the

option there. Information on hep c treatment will be posted in the pod.” Id. at 6.

As defendants, Fee names both of the doctors and Hayes. He seeks monetary

damages and a transfer to get treatment.

      Under 42 U.S.C. § 1997e(c)(1), the court may summarily dismiss a § 1983

action brought by a prisoner about prison conditions if the court concludes that it

“is frivolous, malicious, [or] fails to state a claim upon which relief can be

granted.” Section 1983 permits an aggrieved party to file a civil action against a

person for actions taken under color of state law that violated his constitutional

rights. See Cooper v. Sheehan, 735 F.3d 153, 158 (4th Cir. 2013).

      By order entered March 5, 2019, the court notified Fee that his Complaint

did not present enough facts to state any actionable claim under § 1983 against the

defendants he has named and granted him 21 days to file an amended complaint or

face summary dismissal of the action. Specifically, the court informed Fee that an

amended complaint must state the sequence of events on which he bases his

claims, what actions each defendant took in violation of his constitutional rights,

what harm he suffered as a result of their conduct, and what relief he seeks. The

time granted for filing the amended complaint has elapsed, and the court has not

received any further pleading or correspondence from Fee. Accordingly, I will

address his Complaint and attachments as initially filed.


                                           -2-
      To hold an official liable under § 1983, the plaintiff must state facts that

affirmatively show how the officer acted personally to deprive the plaintiff of

constitutional rights. Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977). As

Fee was advised by the court’s prior order, his Complaint fails to provide any such

information about the defendants he has named. Accordingly, Fee’s Complaint

fails to state a § 1983 claim against them, and I will summarily dismiss his

Complaint without prejudice under § 1997e(c)(1). Dismissal without prejudice

leaves Fee with the option to refile his § 1983 claims in a new and separate civil

action, provided that he corrects the noted deficiencies.

      A separate Final Order will be entered herewith.

                                                DATED: April 4, 2019

                                                /s/ James P. Jones
                                                United States District Judge




                                          -3-
